Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bruzzone on 3/21/2022.

The application has been amended as follows: 

(1) In the Brief Description of the Drawings, referring to 5/29/2019 Specification Page 10, between existing line 1 and line 2, insert “FIG. 3c depicts MY, Qin, and NIN as a function of Ar for a class E topology for duty cycles from 50% to 10%, in steps of 10%.” 

(2) The Detailed Description, referring to 5/29/2019 Specification, Page 20, beginning at line 27, the text should be updated as shown here with underline and brackets: “By evaluating the product of the curves in FIG. 3a with the curves in FIG. 3[[d]]c it can be observed that there is an insignificant deviation from the initial value of this product as the duty cycle decreases below 50%.” 

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Particularly applicant’s arguments regarding the lack of motivation to combine Kwan US 2017/0302086 with that of the circuitry of the prior art is persuasive, see Arguments presents 2/22/2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836